t c summary opinion united_states tax_court william h bruecher iii petitioner v commissioner of internal revenue respondent bruecher foundation services inc petitioner v commissioner of internal revenue respondent docket nos 21530-03s 21531-03s filed date kent mason leediker for petitioners daniel n price for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes and additions to tax as follows william h bruecher iii--docket no 21530-03s taxable_year deficiency addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure bruecher foundation services inc --docket no 21531-03s taxable_year deficiency addition_to_tax sec_6651 dollar_figure dollar_figure 1corporate fiscal tax_year ending date after concessions the issues for decision are whether petitioner william h bruecher iii received constructive dividends from bruecher foundation services inc in tax years and in the amounts of dollar_figure and dollar_figure respectively and whether petitioner bruecher foundation services inc is liable for the addition_to_tax under sec_6651 in the amount of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner william h bruecher iii mr bruecher resided in austin texas and petitioner bruecher foundation services inc bruecher foundation had its principal_place_of_business in texas at the time of the filing of the respective petitions mr bruecher started bruecher foundation as a sole_proprietorship in and incorporated it in approximately bruecher foundation was engaged in the business of repairing foundations of homes and light apartment buildings mr bruecher is the sole shareholder of bruecher foundation and its chief executive he actively operates bruecher foundation bruecher foundation has a history of not paying mr bruecher a salary or a dividend during the taxable years in issue mr bruecher did not maintain a personal bank account mr bruecher used bruecher foundation’s bank account as his own paying both his personal expenses and some expenses related to his schedule c landscaping foundation business from the corporate bank account during those years mr bruecher maintained a business banking account for his schedule c business which account was separate from bruecher foundation’s corporate banking account bruecher foundation characterized the payments of mr bruecher’s personal expenses as advances recording the amounts paid on his behalf on its books under the account heading advance - bruecher wm early in the balance in the advance - bruecher wm account grew to more than dollar_figure at that point mr bruecher’s accountant reclassified about dollar_figure of these advances as wages paid to mr bruecher and filed an amended form_941 employer’s quarterly federal tax_return for the first quarter of taxable_year reporting said payment mr bruecher reported the dollar_figure as wages on his form_1040 u s individual_income_tax_return after the reclassification the advance - bruecher wm account had a balance of about dollar_figure mr bruecher continued to pay his personal expenses from the corporation’s bank account within months of the deemed payment of wages the balance in the advance - bruecher wm account increased to dollar_figure the following table contains examples of expenses recorded under the advance - bruecher wm account and are taken directly from bruecher foundation’s general ledger for the relevant time period 1the following table reconciles the decrease in the advance - bruecher wm account and bruecher foundation’s deemed payment of wages decrease in advance - bruecher wm social_security_tax payroll tax medicare_tax payroll tax total dollar_figure dollar_figure dollar_figure dollar_figure payment type date number name of payee memo amount check karen robinson child_support dollar_figure check lori bruecher per divorce dollar_figure agreement check albertsons dollar_figure check best buy television dollar_figure check seventeen magazine sub dollar_figure check green tree harley davidson dollar_figure check margaret sea doo dollar_figure kilpatrick check pat h boat repair dollar_figure check internal tax dollar_figure revenue service penalty int as this table shows mr bruecher used bruecher foundation’s bank account to pay various personal expenses rather than recognizing any of these payments made on behalf of mr bruecher as deemed wages or dividends the payments continued to be ear- marked as advances and caused the advance -bruecher wm account to exceed dollar_figure at the close of bruecher foundation’s fiscal_year ending date even with certain adjustments to the advance - bruecher wm account2 to recognize rent paid to mr bruecher for the corporation’s use of real_property by the close of calendar_year the account balance exceeded dollar_figure there were no written agreements such as promissory notes between mr bruecher and bruecher foundation concerning the advances to mr bruecher mr bruecher did not give any collateral in consideration for these advances bruecher foundation did not ask for or charge mr bruecher interest and 2for the fiscal_year ending date the account advance - bruecher wm was labeled advance officer in bruecher foundation’s general ledger did not require a repayment schedule for such advances bruecher foundation did report the advances as a liability on each of its forms u s_corporation income_tax return schedule l balance sheets per books for the fiscal tax years and in the notice_of_deficiency issued to mr bruecher respondent determined that for tax years and he received constructive dividends in the amounts of dollar_figure and dollar_figure respectively these amounts were computed by using figures in the advance - bruecher wm account adjusted as follows tax_year date - beginning balance - ending balance difference - increase in balance corporate expenses paid_by mr bruecher1 net constructive dividends amount dollar_figure big_number big_number big_number big_number tax_year date - beginning balance - ending balance difference - increase in balance corporate expenses paid_by mr bruecher1 net constructive dividends amount dollar_figure big_number big_number big_number big_number 1such expenses could arguably be classified as contributions of capital by mr bruecher to his corporation however respondent used these amounts to reduce the net constructive dividends constructive dividends discussion as stated previously respondent determined that mr bruecher received constructive dividends from bruecher foundation in tax years and in the amounts of dollar_figure and dollar_figure respectively however mr bruecher argues that such distributions were loans from bruecher foundation and were made with the intent of being repaid the commissioner is authorized to reconstruct income in accordance with any reasonable method that accurately reflects actual income sec_446 sec_6001 92_tc_661 43_tc_824 see 398_f2d_558 1st cir affd on other grounds 394_us_316 the reconstruction of a taxpayer’s income need only be reasonable in light of the surrounding facts and circumstances 54_tc_1530 40_tc_30 furthermore it is axiomatic that the commissioner and the reviewing courts are permitted to fully examine any transaction to determine its economic and financial reality 368_f2d_439 9th cir affg tcmemo_1965_84 those transactions which lack economic_substance may be ignored see eg 293_us_465 238_f3d_860 7th cir affg tcmemo_1999_192 sec_61 defines gross_income as all income from whatever source derived the regulations demonstrate the term’s expanse gross_income includes income realized in any form whether in money property or services sec_1_61-1 income_tax regs see han v commissioner tcmemo_2002_148 citing 348_us_426 as the supreme court explained an amount constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it 343_us_130 however funds distributed by a corporation to a shareholder over which the shareholder has dominion and control generally are taxed under the auspices of sec_301 barnard v commissioner tcmemo_2001_242 pursuant to sec_301 a dividend is taxed as ordinary_income only to the extent of the distributing corporation’s earnings_and_profits any excess is a nontaxable return_of_capital to the extent of the taxpayer’s basis and any remaining amount received is taxable as capital_gain from the sale_or_exchange of a capital_asset sec_301 and 89_tc_1280 barnard v commissioner supra the parties have stipulated that for the fiscal years ending date and date bruecher foundation had current and accumulated_earnings_and_profits in excess of the advances at issue in these cases it is well established that a greater potential for constructive dividends exists in closely held corporations where dealings between stockholders and the corporation are commonly characterized by informality zhadanov v commissioner tcmemo_2002_104 corporate expenditures constitute constructive dividends only if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create ‘economic gain benefit or income to the owner-taxpayer ’ 820_f2d_1084 9th cir quoting meridian wood prods co v united_states f 2d 3the determination and calculation of earnings_and_profits is governed by sec_316 and the regulations promulgated thereunder 9th cir affg t c memo the crucial concept in a finding that there is a constructive_dividend is that the corporation has conferred a benefit on the shareholder in order to distribute available earnings_and_profits without expectation of repayment truesdell v commissioner supra pincite citing noble v commissioner supra pincite see 627_f2d_1032 10th cir quoting 521_f2d_160 10th cir affg tcmemo_1978_306 to constitute a distribution taxable as a dividend the benefit received by the shareholder need not be considered as a dividend either by the corporation or its shareholders declared by the board_of directors nor other formalities of a dividend declaration need be observed if on all the evidence there is a distribution of available earnings or profits under a claim of right or without any expectation of repayment noble v commissioner supra pincite quoting 266_f2d_698 9th cir a constructive_dividend is simply a corporate disbursement that is a dividend in the contemplation of law though not called such by the corporation making the disbursement 923_f2d_67 7th cir furthermore to be a constructive_dividend to a shareholder the corporation need not pay it directly to the shareholder id the first consideration in determining whether a shareholder’s withdrawals or advances from a corporation constitute loans or constructive dividends is whether at the time of the withdrawals or advances the shareholder intended to repay the amounts received and the corporation intended to require repayment 56_tc_556 affd without published opinion 474_f2d_1338 3d cir respondent’s determination that the withdrawals or advances constitute constructive dividends and therefore gross_income is presumptively correct and petitioners bear the burden of proving that respondent’s determination is erroneous rule a 290_us_111 miele v commissioner supra pincite sec_7491 shifts the burden_of_proof to the commissioner under certain circumstances the burden does not shift with respect to any factual issue relating to the present cases because petitioners did not introduce credible_evidence sec_7491 a court may look to various factors to determine intent to repay but once the taxpayer’s intent is found that finding is conclusive of the legal issue of loans versus dividends 728_f2d_945 7th cir affg tcmemo_1983_98 the issue of taxpayer intent in the loan versus dividend context is a question of fact and even though one must look at objective facts to determine intent it is the taxpayer’s actual intent or actual motive with which the court is concerned id pincite see also 563_f2d_659 4th cir livernois trust v commissioner 433_f2d_879 6th cir affg tcmemo_1969_111 404_f2d_119 6th cir affg tcmemo_1967_102 establishing the taxpayer’s intent by direct evidence is extremely difficult 57_tc_32 consequently we must consider the taxpayer’s testimony that he intended to repay although such testimony is not determinative and must consider objective factors to determine whether an advance constitutes a loan or a dividend the following objective factors are often considered in deciding whether shareholder withdrawals or advances from a corporation are loans or constructive dividends the extent of shareholder control of the corporation the retained earnings and dividend history of the corporation the size of the withdrawals the presence of conventional indicia of debt such as promissory notes collateral and provision for interest treatment of advances in corporate records the history of repayment and the shareholder’s use of the funds busch v commissioner supra pincite see also 505_f2d_873 n 5th cir other objective criteria include ‘whether the corporation imposed a ceiling on the amounts that might be borrowed whether there were definite maturity dates attempts to force repayment intention or attempts to repay and the shareholder’s ability to liquidate the loan ’ williams v commissioner supra pincite quoting 605_f2d_1146 10th cir none of these factors standing alone is determinative of the issue before us alterman foods inc v united_states supra pincite n however these factors are useful in determining whether there is a true intention to repay as previously stated mr bruecher is the sole shareholder of bruecher foundation he actively directs and operates bruecher foundation and makes the decisions as to the timing amounts and uses of the funds advanced by bruecher foundation prior to bruecher foundation had paid mr bruecher neither a salary nor a dividend mr bruecher first received a salary early in when his accountant reclassified about dollar_figure of advances as wages it is clear that mr bruecher used bruecher foundation’s bank account to pay his own personal expenses and in certain instances expenses related to his schedule c landscaping foundation business in fact for tax years and mr bruecher maintained a business banking account for his schedule c business which was separate from bruecher foundation’s banking account he did not maintain his own separate personal bank account there were no written agreements such as promissory notes between mr bruecher and bruecher foundation concerning the advances to mr bruecher mr bruecher did not give any collateral in consideration for these advances bruecher foundation did not ask for or charge mr bruecher interest and did not require a repayment schedule for such advances bruecher foundation did report the advances as a liability on each of its forms for the fiscal tax years and as previously noted in the notice_of_deficiency issued to mr bruecher respondent determined for tax years and that he received constructive dividends in the amounts of dollar_figure and dollar_figure respectively the computation of these amounts was previously explained furthermore mr bruecher did not argue that such amounts were inaccurate mr bruecher argues that he intended in good_faith to create a debtor creditor relationship with bruecher foundation and that he did have the intent of repaying these advances however the only evidence presented by mr bruecher which would indicate that these advances were loans was the corporate_income_tax returns forms and mr bruecher’s self-serving testimony however while this evidence is to be considered it is not controlling book entries and records may not be used to conceal a situation which is not in reality what it is made to appear fenn v commissioner tcmemo_1980_229 based upon the objective circumstances we must reject mr bruecher’s contention that the advances at issue were bona_fide loans we conclude that such amounts were constructive dividends distributed to mr bruecher from bruecher foundation respondent’s determination that mr bruecher received constructive dividends is sustained sec_6651 --failure to file respondent determined that bruecher foundation is liable for an addition_to_tax under sec_6651 in the amount of dollar_figure for taxable_year ended date sec_6651 imposes an addition_to_tax for the failure_to_file timely a required return unless the failure is due to reasonable_cause and not due to willful neglect reasonable_cause as applied in sec_6651 has been defined as the ‘exercise of ordinary business care and prudence ’ 49_tc_200 quoting 153_f2d_205 5th cir affg 4_tc_1069 affd 410_f2d_302 6th cir see also sec_301_6651-1 proced admin regs if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause whether the failure_to_file on time was due to reasonable_cause is primarily a question of fact to be decided from all the circumstances in a particular case see estate of duttenhofer v commissioner supra bruecher foundation’s tax_return for taxable_year ending date was filed more than months after the due_date of date bruecher foundation claims that its failure_to_file its return in a timely manner was due to reasonable_cause in that bruecher foundation relied on its accountant to file a request for an extension for such tax_return mr bruecher testified that his accountant richard heiling mr heiling usually filed for extensions for bruecher foundation returns and that he believed mr heiling had done so for taxable_year ended date however mr bruecher failed to produce any evidence that an extension request was filed or that his reliance was reasonable accordingly although bruecher foundation has provided a reason for failing to timely file it has not provided a reason for which its failure_to_file can be excused conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decisions will be entered for respondent
